DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Objections
Claims 1-3 are objected to because of the following informalities:  Claims 1-3 recite “selected from the group of compounds” and/or “selected from the group of”, which are improper Markush claim language. The claim language should recite "selected from the group consisting of” in claims 1-3.  Correction is required
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorecki et al. (US 2017/0351130 A1).
Regarding claims 1-4 and 6-11, Gorecki et al. teach (see abstract, claims , examples i.e. mixture example (M-1) and example 1) comprising N-PP-ZI-9-Z-GP-F (14.3 w%), F-PGI-Z1-9-Z-PUU-N (9.9 w%), N-PGI-ZI-7-Z-GP-N (5.2 w%), F-UIZIP-7-PZU-F (7.4 w%), N-PGI-ZI-9-Z-GU-F (4.5 w%), N-PGI-ZI-9-Z-GG-OT (2.2 w%) ,which fall in the scope of the present formula I; CC-3-V, CCEP-3-OT, which meets the limitation of present application formula II or III.  The mixtures comprises at least one chiral compound [0136]. The liquid crystalline mixture 
Although Gorecki et al. do not explicitly recite the haze of the transparent state and light scattering state as instantly claimed, it is noted that Gorecki et al. and the present application teach the same light modulation device (element). However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline chemical composition mixture disclosed by Gorecki et al and the present application are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (US 2018/0004045 A1)
Regarding claims 1-11, Chen et al. teach (see abstract, claims , examples i.e. mixture example (M-1) and example 1) comprising N-PP-ZI-9-Z-GP-F (13.2 w%), N-PP-ZI-7-Z-GP-F (20.6 w%), F-PGI-ZI-9-Z-PUU-N (11.6 w%), N-UIGI-ZI-9-Z-GP-N (21.2 w%), F-PGI-9-GP-F (3.9 w%),N-GIZIP-7-PZG-N (4.5 w%),which fall in the scope of the present formula I; CC-5-V, CCP-3-2, which meets the limitation of present application formula II;RM-33, which is a polymerizable monomer; Irgacure 651,which is a polymerization initiator.
The mixtures comprises at least one chiral compound [0113]. The liquid crystalline mixture comprises a polymerisable compound and photoinitiator [0243 & 290]. Chen et al. also teach a liquid modulation element comprising the LC mixture including two stable states: “off-state” and “on-state”, wherein the states may be switched by applying an electric field (See figures, examples, claims & [0299-0317]).
Although Chen et al. do not explicitly recite the haze of the transparent state and light scattering state as instantly claimed, it is noted that Chen et al. and the present application teach the same light modulation device (element). However, it is the position of the examiner that those characteristics are inherent, given that the liquid crystalline chemical composition mixture disclosed by Chen et al and the present application are the same. A reference that is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Wilkes et al. (US 2018/0305619 A1; see abstract, claims and examples) teach a light modulation element comprising a liquid crystalline medium (liquid crystal mixture). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722